—Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 19, 2000, which, to the extent appealed from, denied defendant’s motion insofar as it sought to vacate plaintiffs note of issue and to compel plaintiff to submit to a further medical examination, unanimously affirmed, without costs.
The motion to vacate plaintiffs note of issue, served more than 20 days after the note of issue had been served, was properly denied as untimely (see, 22 NYCRR 202.21 [e]), no showing of special circumstances or adequate reason for the delay having been offered (see, Franck v Quinones, 65 AD2d 518; Jacobs v Peress, 23 AD2d 483). Also properly denied was defendant’s request for a third physical examination of plaintiff; defendant had, after all, signed a “so-ordered” stipulation permitting plaintiff to file her note of issue, and, prior thereto, had conducted extensive orthopedic and neurological physical examinations of plaintiff. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.